DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is a response to the amendment filed January 3, 2022.  Claims 1-28, 31, 33-34, 37 and 39-40 have been canceled by the applicant.  Claims 29-30, 32, 35-36 and 38 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-30, 32, 35-36 and 38 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shim, US 2010/0217966 [hereinafter, Shim] in view of Chen et al., US 2006/0288010 [hereinafter, Chen] and Sasaki, US 2005/0083418 [hereinafter, Sasaki].

As per claim 29:

	Shim teaches a computing system [figure 1], comprising: a processor [e.g., CPU 100]; a e.g., main memory 300] that is presented to an operating system as main memory coupled to the processor, the memory comprising a volatile component [e.g., DRAM 320] and anon-volatile component [e.g., NVM 340], the non-volatile component of the memory to keep persisted pages of data so that the persisted pages of data are accessible to the processor without having to access a discrete mass storage drive [see figures 3 and 6; code/data are pinned to the NUV memory portion (340) of the main memory (300) so that the code/data can be later accessed from the NUV memory instead of the mass storage device 500]; see figure 1, element 346; para. 0029, 0031, 0032, “application code/data being loaded from the storage device 500” and figure 5, steps s220-s230].

	Shim further disclose that the system can be a PDA, cellular phone, notebook computer, EBook, MP3, etc. [see para. 005 and 0071]. Shim, however, does not explicitly disclose that the system include a network interface and that both of the volatile and non-volatile component of the system memory is able to store data in compressed format.

One having ordinary skill in the art would readily recognize that the above-mentioned devices/systems commonly include a network interface so as the device can be connect to a network such as internet.

Chen is one of the many references that teaches a PDA having a network interface [see the abstract].

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the commonly practiced network interface, as explicitly taught by Chen, into the system of Shim so as the system can have access to the internet.



Sasaki explicitly disclose that a cellular phone having a main memory 7 for storing data in compressed format [see figure 1 and para. 0092].

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teaching of Sasaki into that of the Shim-Chen combination by configuring the main memory (that include both volatile and non-volatile components) to store or to have the ability to store compressed data.

As per claim 30:

The further claimed limitation of “wherein the computing system further comprises a disk level memory” is also taught by Shim [see figure 1, para. 0037, secondary storage device 500 can be a hard disk drive].

As per claim 32:

Shim also teaches the further claimed limitation of “wherein the volatile component of the memory comprises dynamic random access memory (DRAM)” [see again figure 1, DRAM 320].


For claims 35-36 and 38:

see figure 5, steps s220 and s230; para. 0048, clearly the application launching is not a boot up process] Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 29-30 and 32 and the above-mentioned teaching of Shim’s figure 5.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. Applicant basically argued that Shim does not contemplate migration of pages to non-volatile component of memory during nominal, post boot-up, runtime of the system”.  However, the argument related to “post boot-up” is supported by the instant claims.  Furthermore, the newly added claimed limitation of “wherein pages of data unrelated to boot-up of the computer system are migratable to the non-volatile component of the memory” is explicitly taught by Shim, as pointed out above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137